Citation Nr: 1714388	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  07-28 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a heart disability, to include as secondary to an acquired psychiatric disorder.

2. Whether the reduction of the evaluation for bilateral hearing loss disability, from 40 percent to 30 percent, effective August 1, 2008, was proper.

3. Entitlement to an increased disability rating in excess of 40 percent, for bilateral hearing loss disability. 

4. Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1980. He died in October 2014.

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2006, January 2008 and May 2008 decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). The November 2006 rating decision denied entitlement to TDIU. In the January 2008 rating decision, the RO denied service connection for heart disease and proposed the reduction of the disability evaluation assigned for service connected bilateral hearing loss, from 40 percent to 30 percent. The May 2008 rating decision implemented the reduction of the disability evaluation assigned for service connected bilateral hearing loss to 30 percent, effective August 1, 2008. 

The claims were previously remanded in May 2011, November 2013, and again in July 2016.

The Veteran passed away in October 2014. In October 2014, the Veteran's widow submitted a request for substitution of claimant upon death of claimant, VA Form 21-0847. By letter dated February 2016, the RO informed the Veteran's widow that she was accepted as substitute for the Veteran's pending claims. See Section 212 of the Veteran's Benefits Improvement Act of 2008, Public Law 110-389, codified at 38 U.S.C.A. § 512A.


FINDINGS OF FACT

1. The competent credible evidence of record is against a finding that the Veteran's heart condition was causally related to, or aggravated by, active service.

2. In a November May 2006 rating decision, the Veteran's bilateral hearing loss disability was assigned a 40 percent disability evaluation, effective January 23, 2006. 

3. In May 2008, the RO reduced the disability evaluation for the Veteran's service-connected bilateral hearing loss from 40 percent to 30 percent, effective August 1, 2008. 

4. The evidence at the time of the May 2008 rating decision did not objectively demonstrate an improvement of the Veteran's bilateral hearing loss disability under the ordinary conditions of life and work.

5. The Veteran's bilateral hearing loss disability has not shown to have manifested to a compensable rating in excess of 40 percent.

6. The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities precluded him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for heart disability, to include as secondary to an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).

2. The reduction of the rating for the Veteran's service-connected bilateral hearing loss disability from 40 percent to 30 percent was improper; the criteria for a restoration of a 40 percent disability rating for bilateral hearing loss disability from August 1, 2008 have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.159, 3.344 (a) (b), 4.85, Diagnostic Code 6100 (DC) (2016).

3. The criteria for an increased rating in excess of 40 percent for the Veteran's bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2016).

4. The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Entitlement to service connection for a heart disability, to include as secondary to an acquired psychiatric disorder

Legal Criteria

Service connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307.The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Cardiovascular disease is included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a) (West 2014).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An essential element of a claim for service connection is evidence of a current disability. As the Veteran is deceased, for purposes of this claim, there must be a showing of a disability during the pendency of the claim. The claims folder reveals that the Veteran was diagnosed and treated for coronary artery disease during the pendency of this claim. (See January 2017 VA medical examination). Based on the medical evidence provided, the Board finds that the Veteran had a heart disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the claims folder does not reflect the Veteran with a heart disability during his military service. Rather, upon discharge, the Veteran's heart was found normal. (See February 1980 Report of Medical Examination). Additionally, on the February 1980 Report of Medical History, the Veteran noted has having no heart trouble during service.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. A VA medical report and opinion was provided in January 2017. The examination report noted the Veteran smoking 1.5 packs of cigarettes per day for 30 years. Additionally, the report noted that in 2001 the Veteran weighed 275 with a body mass index of 42. The examiner further noted the Veteran having a myocardial infarction in August 2001. 

The January 2017 examiner opined that the Veteran's claimed heart condition was less likely than not proximately due to the result of the Veteran's service connected disabilities. The examiner further concluded that the Veteran's claimed heart condition was not aggravated beyond its natural progression by the Veteran's service-connect psychiatric condition. The examiner continued to note that the Veteran's heart condition did not begin or occur within one year from his separation from active service. The examiner explained that the Veteran had numerous other risk factors for his heart condition such as his 30 year history of smoking and his BMI. 

The competent credible medical evidence on record does not support a finding that the Veteran's heart disability was connected to his active service. The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) However; in the present case, the clinical evidence reflects that the Veteran's heart disability is more likely than not due to other risk factors such as his smoking history.

The most probative clinical etiology opinion with regard to the Veteran's heart condition is against a finding that Veteran's heart condition disability is causally related to active service. (See January 2017 VA medical examination report). The appellant, nor the Veteran (prior to his death), have not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the heart for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Bilateral Hearing Loss Disability

Reduction

As noted, in the January 2008 rating decision, the RO proposed the reduction of the disability evaluation assigned for service connected bilateral hearing loss, from 40 percent to 30 percent. The May 2008 rating decision implemented the reduction of the disability evaluation assigned for service connected bilateral hearing loss to 30 percent, effective August 1, 2008.

Legal Criteria

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). These notice requirements apply to all elements of a claim, including the degree and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided prior to the initial unfavorable decision on the claim. Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. See 38 U.S.C.A. § 1155 (West 2014). Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000). 

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history. 38 C.F.R. § 4.1. If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes. 38 C.F.R. § 4.2. When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms. 38 C.F.R. § 4.13. Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. 

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice. If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 38 C.F.R. § 3.105 (e). 

The procedural requirements for reduction have been satisfied in this case. A January 2008 reduction proposal was accompanied by a notice letter, which apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days. No additional evidence or hearing request was submitted during the 60-day period prior to the reduction taking effect. As such, the proper procedures were followed. 

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal. The Veteran's service treatment records and VA treatment records have been associated with the claims file, and there is no indication that additional records are outstanding. 

VA provided an examination in January 2008, which the RO used as a basis in reducing the Veteran's rating. The adequacy of the examinations will be addressed below. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met. See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (a) and (b). Where a Veteran's schedular rating has been both stable and continuous for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation. 38 C.F.R. § 3.344 (a). The duration of the rating is measured from the effective date of the rating to the effective date of the reduction. Brown, 5 Vet. App. at 418. Here, the prior 40 percent disability rating for the Veteran's bilateral hearing loss disability was in effect for less than five years. Thus, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply in this case.

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344 (c). Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344 (c).

In considering whether a reduction was proper, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction. VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted. See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Analysis

As previously mentioned, all procedural requirements have been met; thus the only issue remaining is whether the reduction was proper based upon the evidence of record. Specifically, certain regulations "impose a clear requirement that VA rating reduction, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13). 

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Id.  at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Here, the record does not establish that the May 2008 rating reduction was warranted. The Veteran was assigned a 40 percent rating evaluation in May 2006. The rating decision was based on a May 2006 VA medical examination which reflects the following relevant pure thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
X
55
65
95
95
LEFT
X
50
55
70
80

The Veteran's speech recognition score was 56 percent for the right ear and 56 percent for the left ear.

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 78 decibels. His pure tone threshold average for the left ear was recorded as 64 decibels. His speech recognition ability was 56 percent for the right ear and 56 percent for the left ear using the Maryland CNC speech recognition test. Additionally, the examination noted the Veteran as having moderate to profound bilateral sensorineural hearing loss. The examiner further noted that during the examination the Veteran had difficulty hearing men's voices.

The Veteran was given another VA examination in January 2008, in which the May 2008 rating decision was partly based. The Veteran's pure tone thresholds in January 2008, in decibels, were the following:






HERTZ



500
1000
2000
3000
4000
RIGHT
X
35
40
85
85
LEFT
X
30
35
50
60

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 61 decibels. His pure tone threshold average for the left ear was recorded as 44 decibels. His speech recognition ability was 52 percent for the right ear and 64 percent for the left ear using the Maryland CNC speech recognition test. The examination reflected mild to severe bilateral sensorineural hearing loss. Additionally, the examination report noted the Veteran with difficulty hearing speech in background noise.

While the January 2008 VA examination may reflect an improvement in the Veteran's pure tone thresholds, it is not clear that the examination reflects an improvement under the ordinary conditions of life and work, which is an essential element in reducing a Veteran's disability rating. Rather, the examination reflects that the Veteran still had difficulty hearing voices. Additionally, the January 2008 noted the Veteran avoiding people due to his hearing disability.

Because the record does not reflect an improvement under the ordinary conditions of life and work in regard to the Veteran's bilateral hearing loss disability, the Board finds the May 2008 rating decisions reducing the Veteran's bilateral hearing loss disability to be improper and, as such, the reductions were void ab initio and will be vacated. Accordingly, the disability evaluation of 40% for bilateral hearing loss disability is restored as of August 1, 2008.

Increase Claim

In a May 2011 remand the Board interpreted the Veteran's May 2008 notice disagreement, in which the Veteran asserted his bilateral hearing loss had gotten worse, as a claim for an increased rating. As this decision restores the Veteran's previous 40 percent disability rating for bilateral hearing loss effective August 1, 2008; the Board will focus its analysis on whether a higher rating is warranted in excess of 40 percent from the date of the Veteran's increase claim until his death.

The pertinent competent clinical evidence of record includes the previously mentioned January 2008 VA medical examination. The Veteran's pure tone threshold average for the right ear was recorded as 61 decibels. His pure tone threshold average for the left ear was recorded as 44 decibels. His speech recognition ability was 52 percent for the right ear and 64 percent for the left ear using the Maryland CNC speech recognition test. 

Applying 38 C.F.R. § 4.85, Table VI to the January 2008 VA audiogram examination, the Veteran's left ear hearing loss is a Level V impairment. The Veteran's right ear hearing loss is a Level VII impairment. Based on the results, the Veteran's right ear is considered to be the poorer ear. 

Applying the criteria from Table VI to Table VII, a 30 percent disabling rating evaluation is derived from Table VII of 38 C.F.R. § 4.85  by intersecting row V with column VII. The Board has considered the provisions 38 C.F.R. § 4.86, but these provisions do not apply here.

The Veteran was given another VA examination in November 2010. The Veteran's pure tone thresholds in November 2010, in decibels, were the following:






HERTZ



500
1000
2000
3000
4000
RIGHT
X
35
45
85
85
LEFT
X
35
35
50
65

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 63 decibels. His pure tone threshold average for the left ear was recorded as 46 decibels. His speech recognition ability was 70 percent for the right ear and 64 percent for the left ear using the Maryland CNC speech recognition test. 

Applying 38 C.F.R. § 4.85, Table VI to the November 2010 VA audiogram examination, the Veteran's left ear hearing loss is a Level V impairment. The Veteran's right ear hearing loss is a Level V impairment. 

Applying the criteria from Table VI to Table VII, a 20 percent disabling rating evaluation is derived from Table VII of 38 C.F.R. § 4.85  by intersecting row V with column V. The Board has considered the provisions 38 C.F.R. § 4.86, but these provisions do not apply here.

The Veteran was given another VA examination in July 2013. The Veteran's pure tone thresholds in July 2013, in decibels, were the following:






HERTZ



500
1000
2000
3000
4000
RIGHT
X
40
55
90
90
LEFT
X
45
55
60
75

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 69 decibels. His pure tone threshold average for the left ear was recorded as 59 decibels. His speech recognition ability was 66 percent for the right ear and 62 percent for the left ear using the Maryland CNC speech recognition test. 

Applying 38 C.F.R. § 4.85, Table VI to the July 2011 VA audiogram examination, the Veteran's left ear hearing loss is a Level VI impairment. The Veteran's right ear hearing loss is a Level VII impairment. Based on the results, the Veteran's right ear is considered to be the poorer ear.

Applying the criteria from Table VI to Table VII, a 30 percent disabling rating evaluation is derived from Table VII of 38 C.F.R. § 4.85  by intersecting row VI with column VII. The Board has considered the provisions 38 C.F.R. § 4.86, but these provisions do not apply here.

The Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of than lay statements. Furthermore, the opinions and observations of the lay persons alone cannot meet the burden imposed for an increased evaluation by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159 (a)(1) and (2) (2016).

In conclusion, the evidence of record does not reflect that an increased rating in excess of 40 percent for bilateral hearing loss disability is warranted. The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). 

 Functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined. The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating (or higher than 10 percent for the period prior to October 29, 2010) under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.§ 3.321 (b) in considering whether referral for an extra-schedular rating is warranted. Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted. The Board has considered the Veteran's statements with regard to his hearing loss, to include those noted in the VA examination records, and finds that his bilateral hearing loss disability does not reflect a picture outside the rating criteria. 

In short, the rating criteria reasonably describe the Veteran's hearing loss disability level and symptomatology.

Moreover, the evidence does not reflect that the Veteran's bilateral hearing loss disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

TDIU

Legal Criteria

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. 38 C.F.R. § 4.16 (a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b). Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16  (a). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b).

Analysis

Prior to his death, the Veteran was serviced connected for an acquired psychiatric disability, evaluated as 50 percent disabling, bilateral hearing loss, evaluated as 40 percent disabling, and tinnitus, evaluated as 10 percent disabling. The Veteran's combined rating was 70 percent.

The Veteran's claim for TDIU was denied in November 2006. The claims folder reflects that the Veteran last worked in July 2005 as a safety coordinator for his local police force. Prior to the Veteran's position as safety coordinator, he served as a law enforcement officer within the police force for approximately 30 years. The Veteran had a high school degree and two years of college with continuous law enforcement education/training. 

The appellant contends that the Veteran was unable to obtain or maintain substantially gainful employment due to his service connected disabilities.

An August 2005 private attending physician's statement notes the Veteran with stress, depression, hypertension, and obstructive sleep apnea (OSA). The signing physician opined that the primary conditions that rendered the Veteran totally disabled at the time were his OSA and depression. However, the private physician failed to include a rationale for the provided conclusion or examples of impairments caused by the Veteran's disabilities. As such, the Board finds the August 2005 physician's statement to be of little probative value.

The claims folder consist of a July 2005 Separations Notice, which reflects that the Veteran was ultimately terminated as a safety coordinator in June 2005 due to the police department no longer having funding within the budget for his safety coordinator position. Subsequently, the position of safety coordinator was eliminated I June 2005. The Separation notice does not indicate that the Veteran was terminated due to any of his service connected disabilities.

In a July 2005 Request for Information in Connection with a Claim for Disability, the Veteran noted that he took a year off of work due to his heart condition and was later reassigned to safety coordinator within the police department.

In a June 2006 Veteran's Application for Increased Compensation Based on Unemployablity, the Veteran noted that while working as a police officer he experienced a heart attack. After recovering from his heart attack, the Veteran noted that he was reassigned as the office's safety coordinator. The Veteran continued to note that he was subsequently terminated due to his position being eliminated from the department's budget. Importantly, within the document, the Veteran did not contend that he was terminated or unable to perform his official duties due to his service-connected disabilities. 

The claims folder consist of an August 2006 VA Infeasibility Determination memorandum, which concluded that the Veteran was unemployable due to his service connected, non-service connected disabilities, age, lack of marketable skills, and inability to complete a training program. While the memorandum found the Veteran unemployable, it failed to conclude that the Veteran's service-connected disabilities alone rendered him unemployable. Additionally, the memorandum failed to provide examples on how his service connected disabilities impaired or limited his ability to work.

The claims folder reflects that the Veteran's service connected bilateral hearing loss disability and tinnitus resulted in difficulty hearing people and sleeping. While the medical records reflect that the Veteran's hearing disabilities caused him difficulty communicating with others, it does not reflect that his hearing impairment was of such severity as to prevent him for obtaining of maintaining employment. Importantly, the Veteran worked within law enforcement for over 30 years, part of which he was service connected for bilateral hearing loss disability and tinnitus. Additionally, as noted previously, the Veteran was not terminated due to his service connected hearing impairment both rather due to the police department's inability to fund his position.

An August 2011 VA mental examination reflects the Veteran's acquired psychiatric disorder symptoms resulted in an occupational and social impairment with reduced reliability and productivity.

The preponderance of the evidence is against a finding that the Veteran was unable to maintain substantially gainful employment solely due to service connected disabilities. The Board notes that the Veteran was unemployed during the pendency of this claim; however, the claims folder does not reflect that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. Rather, the claims folder reflects that the Veteran was terminated due to a lack of funding. (See Veteran's Application for Increased Compensation Based on Unemployability and Separation Notice). Additionally, the claims folder reflects that the Veteran's non-service connected heart condition resulted in his extended time off of work and his subsequent reassignment as a safety coordinator. Furthermore, while the Veteran's service connected disabilities may have impacted his employment; the evidence does not reflect that it impaired his ability to obtain or maintain substantial gainful employment. Based on the above, to include the Veteran's lay statements, the Board finds that TDIU is not warranted.

The preponderance of the evidence is against the appellant's contention that the Veteran's service-connected disabilities were of such severity as to preclude him from participating in substantially gainful employment. The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for a heart disability, to include as secondary to an acquired psychiatric disorder is denied.

Subject to the law and regulations governing payment of monetary benefits, the May 2008 rating decision reducing the disability evaluation for bilateral hearing loss disability is vacated as void ab initio, and the prior disability evaluation of 40 percent evaluation (effective August 1, 2008) is restored.

Entitlement to an increased rating for bilateral hearing loss disability in excess of 40 percent is denied.

Entitlement to a TDIU is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


